DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites “The computer program product of claim 12”. It appears this should recite “The computer program product of claim 13” since claim 12 is directed towards the computer system and not the computer program.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite the limitation “processing the feature vector for the message and feature vectors for a plurality of threads using a plurality of machine learning models each associated 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. (U.S. Patent Publication 2019/0171693), hereinafter Dotan-Cohen, in view of Shen, Dou et al. (“Thread Detection in Dynamic Text Messaging Streams”, 2006), hereinafter Dou, in view of Ertmann et al. (U.S. Patent Publication 2017/0353414), hereinafter Ertmann.
Regarding claim 1, Dotan-Cohen shows
A computer-implemented method of identifying threads in a communication session comprising: (Fig. 2, 200; [0024]; Fig. 7; [0089]; i.e. Computing system including processor, memory, and instructions to perform the method.)
generating, via a processor, (Fig. 7, 714) a feature vector for a message received from a user of a plurality of users (i.e. there may be any number of recipients of a message) in a communication session, (i.e. email/IM/chat communications) wherein the feature vector includes elements for features of the message (i.e. known extracted features) and for contextual information (i.e. contextual features) of the message; ([0043])
processing, via the processor, the feature vector for the message and feature vectors for a plurality of threads using a plurality of machine learning models (i.e. neural network classifiers) each associated with a corresponding thread to determine a set of probability values (i.e. degree of similarity) for classifying the message into at least one of the plurality of threads, wherein the plurality of threads includes one or more pre- existing threads with prior messages ([0045-0047])
indicating, via the processor, a classification of the message into at least one of the plurality of threads based on the set of probability values; and (Fig. 4, 310; [0064])
However, Dotan-Cohen fails to show
wherein the plurality of threads includes one or more pre-existing threads with prior messages and a new thread;
Shen shows
generating a feature vector for a message received from a user of a plurality of users in a communication session, (Fig. 1; Page 35, Column 2, Section 1, Paragraph 1; i.e. text stream) wherein the feature vector includes elements (i.e. terms) for features of the message (Page 38, Column 1, Section 4.1, Paragraph 1, lines 1-8)
processing the feature vector for the message (i.e. M) and feature vectors (Page 38, Column 1, Section 4.1, Paragraph 1, lines 8-13; i.e. Mi/messages belonging to thread T within a window) for a plurality of threads using a plurality of machine learning models (i.e. Equation 8 is a machine learning model because it is based on Bayes Rule using maximum likelihood based on training data. Each thread would have a different model due to the different messages in each thread.) each associated with a corresponding thread to determine a set of probability values (i.e. similarity measurement/sim(M,T)) for classifying the message into at least one of the plurality of threads, wherein the plurality of threads includes one or more pre-existing threads with prior messages and a new thread; (Page 38, Section 4.2.1, Paragraphs 1 and 2; Page 39, Column 1, Item 2; Pages 39-40, Section 4.2.2; i.e. The message is added to the thread with the maximum similarity. If the similarity for all of the pre-existing threads is below a threshold then a new thread is formed.)

However, Dotan-Cohen in view of Shen fails to show 
adjusting, via the processor, classification of one or more of the prior messages based on the classification of the message. 
Ertmann shows
indicating, via the processor, (Fig. 10, 1002) a classification of the message into at least one of the plurality of threads (Fig. 3A-D; [0067]; [0119-0120])
adjusting, via the processor, classification of one or more of the prior messages based on the classification of the message.  ([0126]; [0123]; i.e. If the message is determined to be a reply to a previous message. The previous message is adjusted to the classification of a new conversation starter with a new conversation thread.)
Ertmann and Dotan-Cohen in view of Shen are considered analogous art because they involve thread detection. Shen shows determining when a message is the start of a new thread. Ertmann shows that the start of the thread may actually be prior messages that are determined as the start based on the received message. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotan-Cohen in view of Shen to incorporate the teachings of Ertmann wherein adjusting, via the processor, classification of one or more 

Regarding claim 4, Dotan-Cohen in view of Shen in view of Ertmann shows all of the features with respect to claim 1 as outlined above. Dotan-Cohen in view of Shen in view of Ertmann further shows
The computer-implemented method of claim 1, wherein indicating a classification of the message further comprises presenting one or more groupings of messages that each include messages classified into a same thread. (Dotan-Cohen: Fig. 4, 312 and Ertmann: Fig. 3A-D; [0067]; [0119-0120])

Regarding claim 5, Dotan-Cohen in view of Shen in view of Ertmann shows all of the features with respect to claim 1 as outlined above. Dotan-Cohen in view of Shen in view of Ertmann further shows 
The computer-implemented method of claim 1, wherein the message is classified in real time. (Dotan-Cohen: [0043], lines 9-16; [0063]; Fig. 3 and Ertmann: Fig. 3C/3D; [0069]; i.e. The classification of message is performed when it is received. Therefore, in real time.)

Regarding claim 7, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 10, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.



Regarding claim 13, this product claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 16, this product claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 17, this product claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.


Claims 3, 6, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen in view of Shen in view of Ertmann as applied above, and further in view of Mehri et al. (“Chat Disentanglement: Identifying Semantic Reply Relationships with Random Forests and Recurrent Neural Networks”, 2017), hereinafter Mehri.
Regarding claim 3, Dotan-Cohen in view of Shen in view of Ertmann shows all of the features with respect to claim 1 as outlined above. However, Dotan-Cohen in view of Shen in view of Ertmann fails to show 
The computer-implemented method of claim 1, wherein the plurality of machine learning models include long short-term memory models.  
Mehri shows
wherein the plurality of machine learning models include long short-term memory models. (Page 617, Column 2, Section 3.3, Paragraphs 1-3)
Mehri and Dotan-Cohen in view of Shen in view of Ertmann are considered analogous art because they involve thread detection. Shen shows that machine learning models may be used to determine the similarity between a message and a thread. Mehri shows that such machine learning models may include LSTM models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotan-Cohen in view of Shen in view of Ertmann to incorporate the teachings of Mehri wherein the plurality of machine learning models include long short-term memory models. Doing so preforms well against other methods. (Mehri: Abstract)

Regarding claim 6, Dotan-Cohen in view of Shen in view of Ertmann shows all of the features with respect to claim 1 as outlined above. However, Dotan-Cohen in view of Shen in view of Ertmann fails to show
The computer-implemented method of claim 1, wherein the contextual information included in the feature vector comprises one or more of: 
user identity differences between the message and one or more of the prior messages, and time differences between the message and one or more of the prior messages. 
Mehri shows
wherein the contextual information (i.e. time/same author) included in the feature vector comprises one or more of: (Page 616, Column 2, Section 3.1; Page 617, Column 1, Table 1)
user identity (i.e. same author) differences between the message (i.e. reply message) and one or more of the prior messages, and time differences (i.e. time) between the message and one or more of the prior messages. (Page 616, Column 2, Section 3.1; Page 617, Column 1, Table 1)


Regarding claim 9, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 12, this system claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 15, this product claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 18, this product claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Claim Note
Claims 2, 8, and 14 could not be rejected under prior art and may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the U.S.C 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Waltermann et al. (U.S. Patent No. 9,705,832) – Aggregating messages in a conversation based on context.
Zhang et al. (U.S. Patent No. 7,590,603) – Generating a feature vector for an incoming message to determine if it is a question and what thread it belongs to.
Brunn et al. (U.S. Patent Publication 2019/0121907) – Grouping message bursts into a message cluster, wherein the message in the message burst have a temporal relationship.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451